ORDER
PER CURIAM.
Deshun Washington (Movant) appeals from the judgment denying his Rule 29.16 motion for post-conviction relief without an evidentiary hearing.
Earlier we affirmed Movant’s conviction for murder in the first degree in violation of Section 565.020 RSMo 1994. State v. Washington, 9 S.W.3d 671 (Mo.App. E.D.1999). Following a jury trial, the trial court sentenced Movant to life imprisonment without the possibility of parole. After completion of his direct appeal, Movant filed a motion for post-conviction relief asserting three counts of ineffective assistance of counsel. This appeal follows the denial of that motion without an evidentia-ry hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).